Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-590
                       Lower Tribunal No. F10-849A
                          ________________


                              Gabriel Perez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Law Offices of Aubrey Webb, P.A., and Aubrey Webb, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.